                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

 TODD JEFFREY GATES,                           )
 AIS 275350,                                   )
                                               )
        Petitioner,                            )
                                               )
 vs.                                           )   CIVIL ACTION 1:18-cv-270-TFM-MU
                                               )
 JOHN CROWE,                                   )
                                               )
        Respondent.                            )

                                           JUDGMENT

       In accordance with the Order entered on this date, it is hereby ORDERED, ADJUDGED,

and DECREED that Mr. Gates’ present habeas petition (Doc. 1) is DISMISSED/DENIED.

Further, the Court determines that Gates is not entitled to a Certificate of Appealability and

therefore is not entitled to appeal in forma pauperis.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       DONE and ORDERED this the 3rd day of April 2019.

                                              /s/Terry F. Moorer
                                              TERRY F. MOORER
                                              UNITED STATES DISTRICT JUDGE




                                            Page 1 of 1
